United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wallingford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-651
Issued: May 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2015 appellant filed a timely appeal from a January 21, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on October 27, 2014, as alleged.
On appeal appellant alleged that her doctor failed to send her to a specialist right away
and that she should not be penalized for her doctor’s delay in getting an appropriate diagnosis.
She noted that her injury did not improve until she had physical therapy.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 3, 2014 appellant, then a 47-year-old delivery bar code sorter (DBCS)
clerk, filed a traumatic injury claim alleging that on October 27, 2014, while clearing a jam on
the bottom row of the machine, she hurt her lower back on the right side of her spine.
In support of her claim, appellant submitted an October 27, 2014 report by Dr. Robert
Bayer, a physician Board-certified in emergency medicine, indicating that appellant was seen
and treated on October 27, 2014 at the Yale New Haven Emergency Department and was
diagnosed with muscle spasm. In a November 17, 2014 note, Dr. Bayer again noted that
appellant presented with back pain on October 27, 2014 that occurred while bending over to fix a
machine at her place of employment.
Appellant received treatment from Dr. Jaimy Honig, an internist, from October 30
through November 28, 2014. In an October 28, 2014 report, Dr. Honig noted that appellant was
at work the previous night when the machine stopped working, that she tried to get a piece of
mail out of the machine, and that when she bent and pulled the right side of her back began to
hurt. She diagnosed appellant with persistent lumbago and submitted multiple work excuses and
duty status reports finding that appellant was totally disabled from work from October 30
through December 26, 2014. On October 30, 2014 Dr. Honig referred appellant to physical
therapy for “medical reasons.” In a November 8, 2014 report, she again diagnosed appellant
with lumbago due to a work accident, and stated that appellant felt incapacitated to perform her
employment activities of bending and lifting. Dr. Honig noted that appellant had a prescription
for physical therapy, but had not gone due to not having a workers’ compensation number so that
the cost would be covered. She emphasized that appellant must do physical therapy to get better,
and that if she does not get physical therapy, she will remain incapacitated. In a November 28,
2014 report, Dr. Honig diagnosed appellant with unspecified accident, lumbago, allergic rhinitis,
asthma, depressive disorder, and unspecified hypertension. She noted that appellant was still
disabled due to an employment injury. The record also contains reports from Dr. Honig’s
colleague, Dr. Jorge Moreno, a Board-certified internist. In an October 28, 2014 report,
Dr. Moreno assessed appellant with lumbago due to an employment injury.
Appellant submitted physical therapy notes from Temple Physical Therapy for November
and December 2014.
In a December 10, 2014 report, Dr. John O’Brien, a Board-certified orthopedic surgeon,
assessed appellant with lumbar disc degeneration and ordered more physical therapy for
appellant. He recommended a gradual return to work with restrictions.
By letter dated December 17, 2014, OWCP informed appellant that further information
was needed to support her claim.
In reports dated December 10, 2014 and January 7, 2015, Dr. Regina Eum, a Boardcertified physiatrist, noted that appellant presented with right lower back pain which occasionally
radiated to the right butt cheek, but not currently into the leg. She noted that appellant first
noticed the pain on October 27, 2014 while at work when she reached down to pull out mail that
was stuck and suddenly developed sharp right back pain. Dr. Eum assessed appellant with

2

lumbar disc degeneration, lumbar spondylosis, and lumbago. She ordered an x-ray and on
December 18, 2014 Dr. Lucille Soldano, a Board-certified diagnostic and nuclear radiologist,
interpreted an x-ray of appellant’s lumbar spine as showing no fracture or misalignment.
By decision dated January 21, 2015, OWCP denied appellant’s claim. It determined that,
although appellant had established that an employment incident occurred and had established
medical diagnoses of lumbar disc degeneration and lumbar spondylosis, she had not established
that her medical conditions were caused or aggravated by the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.4 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.5
ANALYSIS
Appellant has established that an employment incident occurred while in the performance
of her duties on October 27, 2014 when she cleared a jam on a machine. She also established
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Elaine Pendleton, 40 ECAB 1143; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2(a) (August 2012).
4

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

3

that she had diagnosed medical conditions of lumbar disc degeneration and lumbar spondylosis.
However, OWCP denied appellant’s claim, finding that she failed to establish a causal
relationship between her diagnosed medical conditions and her accepted employment incident.
The medical evidence of record does not establish such a causal relationship. Initially,
the Board finds that physical therapist notes have no probative value as a physical therapist is not
a physician as defined by FECA.6
Appellant also submitted multiple reports by Dr. Honig. Dr. Honig and her colleague,
Dr. Moreno, diagnosed appellant with lumbago causally related to the October 27, 2014
employment incident, and opined that appellant was disabled due to this pain. However,
lumbago, i.e., pain in the lumbar region, is not considered by the Board to be a medical
diagnosis. The Board has consistently held that pain is a description of a symptom rather than a
compensable medical diagnosis.7 Without medical rationale explaining how and why the
lumbago resulted from appellant’s employment and disabled her from working, these reports are
insufficient to establish her claim.
Similarly, Dr. Bayer treated appellant for back pain and muscle spasm on the date of the
employment incident. Again, back pain and muscle spasm are symptoms, not medical
diagnoses. Dr. Soldano interpreted appellant’s x-ray and noted no fracture or misalignment of
the lumbar spine. She did not diagnose a medical condition nor did she discuss appellant’s
employment.
Dr. O’Brien diagnosed appellant with lumbar disc degeneration. Dr. Eum diagnosed
appellant with lumbar disc degeneration and lumbar spondylosis. Although these are medical
diagnoses, neither Dr. O’Brien nor Dr. Eum give an opinion providing medical rationale as to
how these diagnoses were caused or aggravated by appellant’s accepted employment incident of
October 27, 2014.
As noted, causal relationship is a medical question that must be established by a
probative medical opinion from a physician.8 The physician must accurately describe appellant’s
work duties and medically explain the pathophysiological process by which this incident would
have caused or aggravated his condition.9 Neither the fact that appellant’s claimed condition
became apparent during a period of employment nor her belief that the condition was caused by

6

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); J.G.,
Docket No. 15-251 (issued April 13, 2015); A.C., Docket No. 08-1453 (issued November 18, 2008) (records from a
physical therapist do not constitute competent medical opinion in support of causal relation, as physical therapists
are not physicians as defined under FECA).
7

See D.H., Docket No. 14-1852 (issued January 27, 2015).

8

W.P., Docket No. 14-1076 (issued September 18, 2014).

9

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).

4

her employment is sufficient to establish causal relationship.10 Because appellant has not
provided such medical opinion evidence in this case, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on October 27, 2014, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 21, 2015 is affirmed.
Issued: May 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

5

